Hunt, Presiding Justice.
Thomas Hoig shot and killed Macy Gleaton with a handgun. He was convicted of malice murder and sentenced to life imprisonment.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of malice murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to Hoig’s remaining enumerations of error.

Judgment affirmed.


All the Justices concur.


 Hoig killed Ms. Gleaton on March 22, 1991. He was indicted on one count of malice murder and two counts of felony murder by the Troup County grand jury in its February 1992, term. He was tried before a jury on March 17, 1992 through March 19, 1992, and the jury returned a verdict of guilty of malice murder, and not guilty of felony murder, on March 19, 1992. (The state nol prossed one count of felony murder.) Hoig’s motion for new trial, filed March 31, 1992, was denied on March 26, 1993. Hoig’s notice of appeal was filed April 20, 1993. The appeal was docketed in this court on July 9, 1993, and submitted for decision without oral argument on August 20, 1993.